EXECUTION COPY

Deal CUSIP 64031YAC8
Revolving Loan CUSIP 64031YAD6




SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF DECEMBER 16, 2019
AMONG
NELNET, INC.
THE LENDERS PARTY HERETO,


U.S. BANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT,


WELLS FARGO BANK, NATIONAL ASSOCIATION
AS SYNDICATION AGENT,




AND
CITIBANK, N.A.
AND
ROYAL BANK OF CANADA
AS CO-DOCUMENTATION AGENTS,


AND
U.S. BANK NATIONAL ASSOCIATION AND
WELLS FARGO SECURITIES, LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS







1

--------------------------------------------------------------------------------



TABLE OF CONTENTS

PageARTICLE IDEFINITIONS1SECTION 1.01Defined Terms1SECTION 1.02Classification of
Loans and Borrowings21SECTION 1.03Terms Generally21SECTION 1.04Accounting Terms;
GAAP21SECTION 1.05Divisions21ARTICLE IITHE CREDITS22SECTION 2.01Commitments;
Revolving Loans and Borrowings22SECTION 2.02Swing Line Loans22SECTION
2.03Requests for Borrowings24SECTION 2.04Funding of Borrowings25SECTION
2.05Interest Elections25SECTION 2.06Termination and Reduction of
Commitments26SECTION 2.07Repayment of Loans; Evidence of Debt27SECTION
2.08Prepayment of Loans27SECTION 2.09Fees28SECTION 2.10Interest28SECTION
2.11Alternate Rate of Interest29SECTION 2.12Increased Costs30SECTION 2.13Break
Funding Payments31SECTION 2.14Taxes31SECTION 2.15Payments Generally; Pro Rata
Treatment; Sharing of Set-Offs35SECTION 2.16Mitigation Obligations; Replacement
of Lenders36SECTION 2.17Increased Commitments; Additional Lenders37SECTION
2.18Defaulting Lenders38ARTICLE IIIREPRESENTATIONS AND WARRANTIES39







i

--------------------------------------------------------------------------------




SECTION 3.01Organization; Powers39SECTION 3.02Authorization;
Enforceability40SECTION 3.03Governmental Approvals; No Conflicts40SECTION
3.04Financial Condition; No Material Adverse Change40SECTION
3.05Properties40SECTION 3.06Litigation and Environmental Matters40SECTION
3.07Compliance With Laws and Agreements41SECTION 3.08Investment and Holding
Company Status41SECTION 3.09Taxes41SECTION 3.10ERISA41SECTION
3.11Disclosure41SECTION 3.12Anti-Corruption Laws; Sanctions; Anti-Terrorism
Laws42ARTICLE IVCONDITIONS42SECTION 4.01Effective Date42SECTION 4.02Each
Borrowing43ARTICLE VAFFIRMATIVE COVENANTS43SECTION 5.01Financial Statements;
Ratings Change and Other Information44SECTION 5.02Notices of Material
Events45SECTION 5.03Existence; Conduct of Business46SECTION 5.04Payment of
Obligations46SECTION 5.05Maintenance of Properties; Insurance46SECTION 5.06Books
and Records; Inspection Rights46SECTION 5.07Compliance With Laws46SECTION
5.08Use of Proceeds47SECTION 5.09Guarantors47SECTION 5.10Dividends47SECTION
5.11Anti-Money Laundering Compliance47SECTION 5.12Capitalization of Chartered
Bank Subsidiary47ARTICLE VINEGATIVE COVENANTS48SECTION 6.01Recourse
Indebtedness48SECTION 6.02Liens48SECTION 6.03Fundamental Changes49SECTION
6.04Sale of Assets50



ii

--------------------------------------------------------------------------------






SECTION 6.05Minimum Consolidated Net Worth50SECTION 6.06Investments50SECTION
6.07Acquisitions51SECTION 6.08Restricted Payments52SECTION 6.09Recourse Leverage
Ratio52SECTION 6.10Non-FFELP Loans52ARTICLE VIIEVENTS OF DEFAULT AND EVENTS OF
FRAUD52SECTION 7.01Events of Default52SECTION 7.02Events of Fraud54ARTICLE
VIIITHE ADMINISTRATIVE AGENT55ARTICLE IXMISCELLANEOUS58SECTION
9.01Notices58SECTION 9.02Waivers; Amendments59SECTION 9.03Expenses; Indemnity;
Damage Waiver59SECTION 9.04Successors and Assigns61SECTION 9.05Survival63SECTION
9.06Counterparts; Integration; Effectiveness64SECTION 9.07Severability64SECTION
9.08Right of Setoff64SECTION 9.09Governing Law; Jurisdiction; Consent to Service
of Process64SECTION 9.10WAIVER OF JURY TRIAL65SECTION 9.11Headings65SECTION
9.12Confidentiality65SECTION 9.13USA Patriot Act66SECTION 9.14Amendment and
Restatement66SECTION 9.15Acknowledgement and Consent to Bail-In of EEA Financial
Institutions66SECTION 9.16Acknowledgement Regarding Any Supported QFCs67







iii

--------------------------------------------------------------------------------



SCHEDULES:
Commitment Schedule
Pricing Schedule
Schedule 1.01A – Excluded Capital Lease Obligations
Schedule 1.01B – Guarantors
Schedule 3.06 – Disclosed Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.06 – Existing Investments
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Borrower’s Counsel
Exhibit C – Form of Compliance Certificate
Exhibit D – Form of Note
Exhibit E – List of Closing Documents





iv

--------------------------------------------------------------------------------





This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
December 16, 2019, is among NELNET, INC., the LENDERS party hereto, U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and CITIBANK, N.A. and ROYAL BANK OF CANADA,
as Co‑Documentation Agents and U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
SECURITIES, LLC, as Lead Arranger and Book Runner.
The parties hereto agree as follows:
PRELIMINARY STATEMENT
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Credit Agreement dated as of October 30, 2015
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”); and
WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto acknowledge that the Existing Credit
Agreement is hereby amended and restated in its entirety as of the date hereof
as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Margin” has the meaning set forth in the Pricing Schedule.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going-concern business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than
1

--------------------------------------------------------------------------------



securities having such power only by reason of the happening of a contingency)
or a majority (by percentage or voting power) of the outstanding ownership
interests of a partnership or limited liability company.
“Adjusted EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Corporate Debt Interest, (ii) expense for taxes paid in cash or accrued,
(iii) depreciation, (iv) amortization (including loan premiums/discounts and
deferred origination costs), (v) extraordinary non-cash expenses, charges or
losses incurred other than in the ordinary course of business (including the
write-off of goodwill), (vi) non-cash expenses related to stock based
compensation, (vii) the unrealized derivatives market value adjustment for such
period (if negative), and (viii) the unrealized foreign currency transaction
adjustment related to the remeasurement of foreign currency denominated debt for
such period (if negative), minus, to the extent included in Consolidated Net
Income, (1) extraordinary income or gains realized other than in the ordinary
course of business, (2) income tax credits and refunds (to the extent not netted
from tax expense), (3) any cash payments made during such period in respect of
items described in clauses (v) or (vi) above subsequent to the fiscal quarter in
which the relevant non-cash expenses, charges or losses were incurred, (4) the
amount of variable-rate floor income during such period, (5) the unrealized
derivatives market value adjustment for such period (if positive) and (6) the
unrealized foreign currency translation adjustment related to the remeasurement
of foreign currency denominated debt for such period (if positive).
Notwithstanding the foregoing, the Chartered Bank Subsidiary shall be excluded
from “Adjusted EBITDA” in all respects.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement, including the Schedules and Exhibits
thereto, as the same may be amended from time to time after the date hereof.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) 0.00%, (b) the Prime Rate in effect on such day, (c) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (d) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day, plus 1% per annum). Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
2

--------------------------------------------------------------------------------



Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Nelnet, Inc., a Nebraska corporation.
“Borrower’s Line of Business” means any business conducted by the Borrower or
any of its Subsidiaries on the Effective Date, and any business reasonably
related or incidental thereto, including but not limited to, businesses
reasonably related to education services, student loans, consumer loans, payment
processing, loan servicing, guarantee servicing, investment
3

--------------------------------------------------------------------------------



management, software development and advanced telecommunications, as well as any
business approved by the Required Lenders; provided, that solely with respect to
the Chartered Bank Subsidiary, “Borrower’s Line of Business” shall also include
all business, activities and operations permitted with respect to a financial
institution under applicable law, regulation, rule, guideline or directive of
Governmental Authority, including without limitation, the business of accepting
and safeguarding monetary deposits and lending money.


“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, however, that those agreements identified on
Schedule 1.01A hereto shall not constitute Capital Lease Obligations hereunder.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000, and (v) investments in the
Short Term Federal Investment Trust for which Union Bank and Trust Company
serves as trustee and invests in assets such as FFELP Loans; provided in each
case that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Existing Control Persons, of Equity Interests representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower, but only if at the time the Existing Control
Persons do not beneficially own Equity Interests representing a majority in
voting power of all issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither
4

--------------------------------------------------------------------------------



(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated; or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group (other than the Existing Control Persons).
“Change in Law” means the occurrence, on or after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.
“Chartered Bank Subsidiary” means a Federal Deposit Insurance Corporation
insured depository institution chartered under state or federal law, with
respect to which the Borrower or any of its Subsidiaries owns 25% or more of the
equity thereof or otherwise controls such entity under applicable banking law.


“Chartered Bank Subsidiary Formation” means the acquisition or formation of the
Chartered Bank Subsidiary, provided that, (a) as of the date of the consummation
of such acquisition or formation, no Default or Event of Default shall have
occurred and be continuing or would result from such acquisition or formation,
(b) if an acquisition, such acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such acquisition (excluding the
exercise of appraisal rights) shall be pending or, to the Borrower’s knowledge,
threatened by any shareholder or director of the seller or entity to be
acquired, (c) as of the date of the consummation of such acquisition or
formation, all material approvals required to have been obtained as of such date
in connection therewith shall have been obtained, and (d) the Borrower shall
have furnished to the Administrative Agent a certificate demonstrating in
reasonable detail pro forma compliance with the financial covenants contained in
Section 6.05 and Section 6.09 for the four (4) fiscal quarter period most
recently ended prior to the date of such acquisition or formation, in each case,
calculated as if such acquisition or formation, including the consideration
therefor, had been consummated on the first day of such period, and immediately
following consummation of the acquisition or formation, the Borrower has
unencumbered cash plus unencumbered Cash Equivalent Investments plus unused
availability under this Agreement the sum of which, in the aggregate, is not
less than $50,000,000.



5

--------------------------------------------------------------------------------



“Chartered Bank Liquidity Investment” means any loan or similar capital provided
by the Borrower to the Chartered Bank Subsidiary to maintain regulatory capital
levels pursuant to a Capital and Liquidity Maintenance Agreement or similar
agreement between the Borrower and certain regulators of the Chartered Bank
Subsidiary.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments at the Effective Date is
$455,000,000.
“Commitment Schedule” means the Commitment Schedule attached hereto.
“Consolidated Net Income” means, for any fiscal period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, PLUS to the extent deducted in determining such net income, the
derivatives market value adjustment for such period (if negative) and MINUS to
the extent added in determining such net income, the derivatives market value
adjustment for such period (if positive). Notwithstanding the foregoing, the
Chartered Bank Subsidiary shall be excluded from “Consolidated Net Income” in
all respects.
“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Borrower and its Consolidated Subsidiaries. Notwithstanding the
foregoing, the Chartered Bank Subsidiary shall be excluded from “Consolidated
Net Worth” in all respects.
“Consolidated Subsidiary” means at any date any entity the accounts of which
would be consolidated with those of the Borrower in its consolidated financial
statements if such statements were prepared as of such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corporate Debt Interest” means, for any period, the interest expense of the
Borrower or any Subsidiary for such period on any Recourse Indebtedness
(exclusive of interest expense in respect of Junior Subordinated Hybrid
Securities).
“Covered Entity” means any of the following:

6

--------------------------------------------------------------------------------



(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or
(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).
“Covered Party” has the meaning set forth in Section 9.16.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of (i) such Lender’s Loans at such time and
(ii) any Swing Line Loans to the extent that such Lender has or is deemed
hereunder to have purchased a participation therein.
“Daily Eurodollar Base Rate” means, with respect to a Swing Line Loan, the
greater of (a) zero percent (0.0%) and (b) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on a Business Day, provided that, if
Reuters Screen LIBOR01 (or any successor or substitute page) is not available to
the Administrative Agent for any reason, the applicable Daily Eurodollar Base
Rate for one month shall instead be the applicable interest settlement rate for
deposits in Dollars administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for one month as
reported by any other generally recognized financial information service
selected by the Administrative Agent as of 11:00 a.m. (London time) on a
Business Day, provided that, if no such interest settlement rate administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) is available to the Administrative Agent, the
applicable Daily Eurodollar Base Rate for one month shall instead be the rate
determined by the Administrative Agent to be the rate at which U.S. Bank or one
of its Affiliate banks offers to place deposits in Dollars with first-class
banks in the interbank market at approximately 11:00 a.m. (London time) on a
Business Day in the approximate amount of U.S. Bank’s relevant Swing Line Loan
and having a maturity equal to one month. For purposes of determining any
interest rate hereunder or under any other Loan Document which is based on the
Daily Eurodollar Base Rate, such interest rate shall change as and when the
Daily Eurodollar Base Rate shall change.
“Daily Eurodollar Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.09(c), bears interest at the Daily Eurodollar Rate.
“Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurodollar Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (b) the Eurodollar Margin.

7

--------------------------------------------------------------------------------



“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. § 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to (i) fund any portion of its Loans or participations in
Swing Line Loans within two (2) Business Days of the date such portion is
required in the determination of the Administrative Agent to be funded by it
hereunder (unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or waived, or (ii) pay to the Administrative
Agent, the Swing Line Lender or any other Lender any other amount required to be
paid to it hereunder within two (2) Business Days of the date when due,
(b) notified the Borrower, the Administrative Agent, the Swing Line Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing) or public statement cannot be satisfied),
(c) failed, within two (2) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Swing Line Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
receipt of such confirmation, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent, (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-In Action; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a Governmental Authority or an instrumentality thereof. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender,
in accordance with the preceding sentence, will be
8

--------------------------------------------------------------------------------



conclusive and binding absent demonstrable error, and such Lender will be deemed
to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, the Swing Line Lender and the Lenders.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters existing on the Effective Date and disclosed in
Schedule 3.06.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership
9

--------------------------------------------------------------------------------



interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of the failure to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Margin” has the meaning set forth in the Pricing Schedule.
“Event of Default” has the meaning assigned to such term in Article 7.
“Event of Fraud” means that the Borrower or any Subsidiary is subject to a
settlement or consent decree for the payment of money in an aggregate amount in
excess of $25,000,000, related to allegations of fraud by, or resulting from the
activities of, the Chartered Bank Subsidiary, including without limitation,
consumer or financial fraud.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes
10

--------------------------------------------------------------------------------



imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.16) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.14(e) and (d) any withholding Taxes imposed under FATCA.
“Existing Control Persons” means Michael S. Dunlap, Stephen F. Butterfield
(deceased, as may be represented by his personal representative, estate or
heirs), and the respective heirs, lineal descendants, members of the immediate
family (parents, siblings, and children), and spouses and lineal descendants of
the foregoing, and any trust, corporation, partnership, limited liability
company or like entity created for the benefit of the foregoing or equity
ownership in which is held exclusively by the foregoing.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Fee Rate” has the meaning set forth in the Pricing Schedule.
“FFELP Loans” means (i) student loans originated under the Federal Family
Education Loan Program of the U.S. Department of Education and (ii) Health
Education Assistance Loans (HEAL Loans) originated under 42 U.S.C. Section 292
et seq.

11

--------------------------------------------------------------------------------



“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time and applied on a consistent basis.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each of the Material Subsidiaries that is a Domestic
Subsidiary, and its successors and assigns; provided, that in no event shall the
Chartered Bank Subsidiary constitute a Guarantor for purposes of this Agreement
or any other Loan Document. Schedule 1.01B lists the Guarantors as of the
Effective Date.
“Guaranty” means that certain Second Amended and Restated Guaranty dated as of
the date hereof, executed by each Guarantor in favor of the Administrative
Agent, for the ratable benefit of the Lenders, as it may be amended or modified
and in effect from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

12

--------------------------------------------------------------------------------



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower, other than Excluded Taxes
and Other Taxes.
“Intercompany Indebtedness” means Indebtedness of any Subsidiary to the Borrower
or any other Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing
13

--------------------------------------------------------------------------------



initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
“Junior Subordinated Hybrid Securities” means the junior subordinated hybrid
securities of the Borrower issued on September 27, 2006.
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) zero percent (0.0%) and (b) the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on Reuters Screen LIBOR01 (or on any successor or substitute
page on such screen) as of 11:00 a.m. (London time) on the day two Business Days
before the beginning of such Interest Period, and having a maturity equal to
such Interest Period, provided that, if the applicable Reuters Screen (or any
successor or substitute page) is not available to the Administrative Agent for
any reason, the applicable LIBO Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the day two Business Days before the beginning of
such Interest Period, and having a maturity equal to such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (unless such
option, call or similar right is granted in connection with a merger,
acquisition, divestiture or similar transaction).
“Loan Documents” means this Agreement, the Guaranty, any notes executed by the
Borrower in connection with this Agreement and any other document or agreement,
now or in the future, executed by the Borrower or a Guarantor in connection with
this Agreement.

14

--------------------------------------------------------------------------------



“Loans” means the Revolving Loans or Swing Line Loans made by the Lenders to the
Borrower pursuant to this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “Principal
Amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means (a) any Subsidiary with consolidated stockholders’
equity in excess of $25,000,000, and (b) any Subsidiary listed as a separately
disclosed operating segment in the Borrower’s most recent annual report on
Form 10-K as filed with the Securities and Exchange Commission or in any
subsequently filed annual report.
“Maturity Date” means December 16, 2024.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-FFELP Loans” means any loans (including loans comprising loan pools) other
than FFELP Loans, which, for the avoidance of doubt, shall include, without
limitation, (x) consumer loans, (y) Non-FFELP Student Loans and (z) in each
case, beneficial, participation or other interests in such loans or loan pools.
“Non-FFELP Student Loans” means student loans not originated under the Federal
Family Education Loan Program of the U.S. Department of Education.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

15

--------------------------------------------------------------------------------



“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning set forth in Section 9.04.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, (b) such Acquisition is
consummated on a non-hostile basis pursuant to a negotiated acquisition
agreement that has been (if required by the governing documents of the seller or
entity to be acquired) approved by the board of directors or other applicable
governing body of the seller or entity to be acquired, and no material challenge
to such Acquisition (excluding the exercise of appraisal rights) shall be
pending or, to the Borrower’s knowledge, threatened by any shareholder or
director of the seller or entity to be acquired, (c) either (i) the business to
be acquired in such Acquisition is in the same line of business as the
Borrower’s Line of Business or a line of business incidental thereto or (ii) if
the business to be acquired is not in the Borrower’s Line of Business or a line
of business incidental thereto, the consideration paid for such Acquisition or
Acquisitions, consummated in any fiscal year of the Borrower will not in the
aggregate exceed 12.5% of the amount of Borrower’s Consolidated Net Worth as
most recently reported pursuant to Section 5.01(a), (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) with respect to an Acquisition
requiring an aggregate expenditure of cash by the Borrower in excess of
$75,000,000, the Borrower shall have furnished to the Administrative Agent a
certificate demonstrating in reasonable detail pro forma compliance with the
financial covenants contained in Section 6.05 and Section 6.09 for the four
(4) fiscal quarter period most recently ended prior to the date of such
Acquisition, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period,
and immediately following consummation of the Acquisition, the Borrower has
unencumbered cash plus unencumbered Cash Equivalent Investments plus unused
availability under this Agreement the sum of which, in the aggregate, is not
less than $50,000,000. Notwithstanding the foregoing, in no event shall the
Chartered Bank Subsidiary Formation constitute a Permitted Acquisition.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

16

--------------------------------------------------------------------------------



(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 7;
(f) Liens granted by any Subsidiary in connection with a Qualified Receivables
Transaction; and
(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Recourse Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate (i) is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “Employer” as defined in Section 3(5) of ERISA or (ii)
has any outstanding liability.
“Pricing Schedule” means the Pricing Schedule attached hereto.
“Prime Rate” means for any day the rate of interest per annum publicly announced
from time to time by U.S. Bank National Association as its prime rate for such
day; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Project Finance Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower (a) of which the Borrower owns or holds, directly or indirectly, at
least 50% of the Equity Interests, but the Borrower does not Control, directly
or indirectly, and the accounts of which are not consolidated on the financial
statements of the Borrower, and (b) which has incurred Project Finance
Subsidiary Indebtedness.
“Project Finance Subsidiary Indebtedness” means Indebtedness or other financing
on a non-recourse basis (or with recourse limited to not more than the assets of
and Equity Interests in
17

--------------------------------------------------------------------------------



the Subsidiary which has incurred such Indebtedness or entered into such
financing), to finance or refinance the development, acquisition, construction,
operation, maintenance or working capital requirements of such Subsidiary.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 9.16.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into from time to time by the Borrower or any
Subsidiary pursuant to which the Borrower or any Subsidiary may sell, convey or
otherwise transfer to a Subsidiary that is a special-purpose entity, or to any
other special-purpose entity in which the Borrower or a Subsidiary holds an
interest, any student loans or any consumer loans serviced by or on behalf of
the Borrower or any Subsidiary, and rights related thereto without recourse to
the transferor except for customary exceptions (x) consistent with historic
practices that have previously been approved by the Administrative Agent
(including pursuant to the forms of loan purchase agreements approved by the
Administrative Agent prior to the Effective Date), or (y) otherwise acceptable
to the Administrative Agent, which special-purpose entity shall in turn sell,
convey, transfer and/or pledge interests in such student loans or consumer loans
to third-party lenders or investors.
“Receivables Transaction Attributed Indebtedness” means (x) the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase, and (y)
any Indebtedness incurred pursuant to any Warehouse Receivables Transaction.
“Recourse Indebtedness” of the Borrower means all Indebtedness of the Borrower
and of its Subsidiaries excluding (i) Indebtedness with respect to which
recourse is contractually limited to specified Property which secures payment of
such Indebtedness, (ii) Indebtedness in connection with the Junior Subordinated
Hybrid Securities, (iii) Receivables Transaction Attributed Indebtedness and
(iv) Project Finance Subsidiary Indebtedness.
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

18

--------------------------------------------------------------------------------



“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof; provided, however, that such Restricted
Payment definition shall exclude any dividends, distributions or payments made
in connection with a fundamental change of a Subsidiary as otherwise permitted
in Section 6.03(a) hereof.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.01 (or any conversion
or continuation thereof).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the
U.S. Department of State, the United Nations Security Council, the European
Union or any EU member state, (b) any Person or group operating, organized or
resident in a Sanctioned Country, (c) any agent, political subdivision or
instrumentality of the government of a Sanctioned Country, or (d) any Person 50%
or more owned, directly or indirectly, by any of the above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasure of the
United Kingdom or (c) any other relevant sanctions authority.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any
19

--------------------------------------------------------------------------------



comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “Parent”) at any date, any
corporation, limited liability company, partnership, trust, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the Equity Interests or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held. Notwithstanding the foregoing, the
Chartered Bank Subsidiary shall be a direct or indirect Subsidiary of the
Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 20% of the consolidated
assets of the Borrower and its Subsidiaries taken as whole or, if less, Property
which is responsible for more than 15% of the Adjusted EBITDA for the most
recently completed four fiscal quarters.
“Supported QFC” has the meaning set forth in Section 9.16.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swing Line Borrowing Notice” is defined in Section 2.02(ii).
“Swing Line Exposure” has the meaning set forth in Section 2.18.
“Swing Line Lender” means U.S. Bank National Association or such other Lender
which may succeed to its rights and obligations as Swing Line Lender pursuant to
the terms of this Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.02.
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of this date, is $40,000,000.

20

--------------------------------------------------------------------------------



“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or Controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or Controlled.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime” has the meaning set forth in Section 9.16.
“Warehouse Receivables Transaction” means a Qualified Receivables Transaction
pursuant to which the applicable Subsidiary or other special-purpose entity
pledges student loans or consumer loans to a third-party lender or lenders.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “ABR Borrowing”).
SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
21

--------------------------------------------------------------------------------



“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any debt or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such debt in
a reduced or bifurcated manner as described therein, and such debt shall at all
times be valued at the full stated principal amount thereof.
SECTION 1.05 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.



22

--------------------------------------------------------------------------------



ARTICLE II 
THE CREDITS


SECTION 2.01 Commitments; Revolving Loans and Borrowings. Subject to the terms
and conditions set forth herein, each Lender agrees to make Revolving Loans to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Credit Exposure exceeding
such Lender’s Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.11, each Borrowing of Revolving Loans shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.02 Swing Line Loans.
(i) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.02 and, if such Swing Line Loan is to be made
on the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.01 as well, from and including the date of this
Agreement and prior to the Maturity Date, the Swing Line Lender may, at its
option, on the terms and conditions set forth in this Agreement, make Swing Line
Loans in Dollars to the Borrower from time to time in an aggregate principal
amount not to exceed the Swing Line Sublimit, provided that the aggregate
outstanding Credit Exposure
23

--------------------------------------------------------------------------------



shall not at any time exceed the aggregate Commitment and no individual Lender’s
Credit Exposure shall at any time exceed its Commitment, and provided further
that at no time shall the sum of (i) the Swing Line Lender’s pro rata share of
the Swing Line Loans, plus (ii) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.01, exceed the Swing Line Lender’s
Commitment at such time. Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Maturity
Date.
(ii) Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower shall
deliver to the Administrative Agent and the Swing Line Lender an irrevocable
notice (a “Swing Line Borrowing Notice”) not later than 12:00 noon New York City
time on the Borrowing Date of each Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000.
(iii) Making of Swing Line Loans; Participations. Not later than 2:00 p.m. New
York City time on the date of the applicable Borrowing, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower at the Administrative Agent’s aforesaid
address. Each time that a Swing Line Loan is made by the Swing Line Lender
pursuant to this Section 2.02(iii), the Swing Line Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swing Line Lender a participation in such Swing Line Loan in proportion
to its pro rata share of the aggregate Commitments.
(iv) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on the date selected by the Administrative Agent. In addition,
the Swing Line Lender may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, require each Lender to fund the participation
acquired by such Lender pursuant to Section 2.02(iii) or require each Lender
(including the Swing Line Lender) to make a Revolving Loan in the amount of such
Lender’s pro rata share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan. Not later than 12:00 noon New York City time on the date of any
notice received pursuant to this Section 2.02(iv), each Lender shall make
available its required Revolving Loan, in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.02(iv) shall initially be ABR
Loans and thereafter may be continued as ABR Loans or converted into Eurodollar
Loans in the manner provided in Section 2.05 and subject to the other conditions
and limitations set forth in this Article II. Unless a Lender shall have
notified the Swing Line Lender, prior to the Swing Line Lender’s making any
Swing Line Loan, that any applicable condition precedent set forth in
Section 4.01 or 4.02 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.02(iv) to repay Swing Line Loans
or to fund the participation acquired pursuant to Section 2.02(iii) shall be
unconditional, continuing, irrevocable and
24

--------------------------------------------------------------------------------



absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Borrower, the Administrative Agent, the
Swing Line Lender or any other Person, (b) the occurrence or continuance of a
Default or Event of Default, (c) any adverse change in the condition (financial
or otherwise) of the Borrower, or (d) any other circumstances, happening or
event whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.02(iv), interest
shall accrue thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received and the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. On the Maturity
Date, the Borrower shall repay in full the outstanding principal balance of the
Swing Line Loans.
SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, two
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with this Section 2.03:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

25

--------------------------------------------------------------------------------



SECTION 2.04 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, the applicable
Lender (and if such Lender fails to do so, then the Borrower) agrees to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(a) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
(b) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

26

--------------------------------------------------------------------------------



(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued for an
additional Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.06 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(a) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the sum of the Credit Exposures would exceed the total
Commitments.
(b) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective
27

--------------------------------------------------------------------------------



date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.07 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(c) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.08 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

28

--------------------------------------------------------------------------------



(a) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, two
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.01. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.
SECTION 2.09 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the Fee
Rate on the average daily unused amount of the Commitment of such Lender during
the period from and including the Effective Date to, but excluding the date on
which such Commitment terminates. Swing Line Loans shall not count as usage of
the Commitments for the purpose of calculating the commitment fee hereunder.
Accrued fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.10 Interest. (a) The Revolving Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the ABR Margin.
(a) The Revolving Loans comprising each Eurodollar Borrowing shall bear
interest, at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Eurodollar Margin.
(b) Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made to
but excluding the date it is paid, at a rate per annum equal to, at the
Borrower’s option, the Alternate Base Rate plus the ABR Margin for such day or
the Daily Eurodollar Rate.

29

--------------------------------------------------------------------------------



(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.11 Alternate Rate of Interest.
(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing the Administrative Agent or the Required Lenders determine,
(i) that deposits of a type and maturity appropriate to match fund Eurodollar
Borrowings are not available to such Lenders in the relevant market, or
(ii) that adequate and reasonable means do not exist for ascertaining the LIBO
Rate for such Interest Period, or that the LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Borrowing shall be continued as or converted to, as the case may
be, an ABR Borrowing, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

30

--------------------------------------------------------------------------------



(b) Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.11(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 2.11(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 2.11(b), (x) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such Borrowing
shall be continued as or converted to, as the case may be, an ABR Borrowing, and
(y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing. If the alternate rate of interest determined
pursuant to this Section 2.11(b) shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
SECTION 2.12 Increased Costs. (a) If any Change in Law shall: (i) impose, modify
or deem applicable any reserve, special deposit, assessment, insurance charge,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); (ii) impose on any Lender or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender other than a Tax, as to which
the provisions of Section 2.14 apply; or (iii) subject the Administrative Agent,
any Lender, any other recipient of any payments to be made by or on account of
any obligation of the Borrower hereunder to any Taxes on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes or (C) Other Taxes); and the result of any of the foregoing
shall be to increase the cost to such Person of making or maintaining any Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Person hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Person
such additional amount or amounts as will compensate such Person for such
additional costs incurred or reduction suffered.

31

--------------------------------------------------------------------------------



(a) If any Change in Law regarding capital requirements or liquidity
requirements has or would have the effect of reducing the rate of return on any
Lender’s capital or on the capital of any Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender, or the Loans made
by, or participations in Swing Line Loans held by, such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity position), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(b) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant
32

--------------------------------------------------------------------------------



to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
SECTION 2.14 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes except as provided by applicable law;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
(a) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(b) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
33

--------------------------------------------------------------------------------



anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (e)(ii)(A), (ii)(B) and (ii)(D) of this Section) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
1) in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
2) executed copies of IRS Form W-8-ECI;
3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W‑8BEN-E; or

34

--------------------------------------------------------------------------------



4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W‑8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(e) If the Administrative Agent or a Lender receives a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section 2.14,
it shall pay over such refund
35

--------------------------------------------------------------------------------



to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(f) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrowers to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.14(g) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent
demonstrable error.
(g) Each party’s obligations under this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
SECTION 2.15 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under
Sections 2.12, 2.13, 2.14 or otherwise) prior to 2:00 p.m., New York City time,
on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices as
designated by the Administrative Agent, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing
36

--------------------------------------------------------------------------------



interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.
(a) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(b) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans (which for purposes of this clause (c) shall be deemed to include
participations in Swing Line Loans) resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

37

--------------------------------------------------------------------------------



(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.15(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
SECTION 2.16 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.
(a) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.17 Increased Commitments; Additional Lenders. (a) From time to time
subsequent to the Effective Date provided no Default exists, the Borrower may
propose to increase the aggregate amount of the Commitments to an aggregate
amount not to exceed $550,000,000 (the amount of any such increase, the
“Increased Commitments”).
(a) Increased commitments may be provided by one or more of the existing Lenders
or other financial institutions acceptable to the Administrative Agent, the
Swing Line Lender and the Borrower (which consent of the Administrative Agent
and the Swing Line Lender shall not be unreasonably withheld) which at the time
agree to (i) in the case of any such Person that is an
38

--------------------------------------------------------------------------------



existing Lender, increase its Commitment and (ii) in the case of any other such
Person (an “Additional Lender”), become a party to this Agreement as a Lender.
The sum of the increases in the Commitments of the existing Lenders pursuant to
this subsection (b) plus the Commitments of the Additional Lenders shall not in
the aggregate exceed the unsubscribed amount of the Increased Commitments.
(b) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.17 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrower by each Additional Lender and by each other Lender whose
Commitment is to be increased, setting forth the new Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement as a Lender and to be bound by all the terms and provisions
hereof, together with such evidence of appropriate corporate authorization on
the part of the Borrower with respect to the Increased Commitments, a consent to
the increased commitments by each Guarantor and a reaffirmation of the Guaranty,
and such opinions of counsel for the Borrower with respect to the Increased
Commitments as the Administrative Agent may reasonably request.
(c) On the effective date of any increase in the Commitments, (i) each relevant
increasing Lender and Additional Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.13 if the deemed payment occurs other than on the last day of the
related Interest Periods.
SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.09;
(ii) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder;

39

--------------------------------------------------------------------------------



(iii) if any Swing Line Loans shall be outstanding at the time a Lender becomes
a Defaulting Lender then:
(A) all or any part of the unfunded participations in and commitments with
respect to such Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective pro rata Credit Exposures but only
to the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposure plus
such Defaulting Lenders’ Loans and participations in and commitments with
respect to Loans does not exceed the total of all non-Defaulting Lender’s
Commitments and no individual Lender’s Credit Exposure exceeds its Commitment
and (y) the conditions set forth in Article IV are satisfied at such time.
(B) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent, prepay the outstanding Swing Line Loans that
were not reallocated;
(iv) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, to the payment of any amounts owing by such Defaulting
Lender to the Swing Line Lender hereunder, (iii) third, to the funding of any
Loan or the funding of any participating interest in any Swing Line Loan or in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, to the payment of any amounts
owing to the Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (vi) sixth, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Credit Exposure of such Lenders to the aggregate
outstanding Credit Exposure equals such ratio immediately prior to the
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Swing Line Loans and (vii) seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided, that if such payment is
a prepayment of the principal amount of any Loans, such payment shall be applied
solely to prepay the Loans of, all Lenders that are not Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or owed to, any
Defaulting Lender.
In the event that the Administrative Agent, the Borrower and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a
40

--------------------------------------------------------------------------------



Defaulting Lender, then the Swing Line Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Loans in accordance with its pro rata share. For purposes of this
Section 2.18, “Swing Line Exposure” shall mean, with respect to any Defaulting
Lender at any time, such Defaulting Lender’s pro rata share of the aggregate
principal amount of all Swing Line Loans outstanding at such time.
Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or at law) against
any Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
ARTICLE III 
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:
SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and any
promissory note of the Borrower hereunder have been, or will be, in the case of
any such promissory note executed and delivered hereafter, duly executed and
delivered by the Borrower and constitute, or will constitute, in the case of any
such promissory note executed and delivered hereafter, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its
41

--------------------------------------------------------------------------------



Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2018, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such date and for such period in
accordance with GAAP.
(a) Since December 31, 2018, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Material Subsidiaries, taken as a whole.
SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(a) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, may not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06 Litigation and Environmental Matters. (a) There are no
investigations, actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Material Subsidiaries
or their Property (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, may reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.
(a) Except with respect to any matters that, individually or in the aggregate,
may not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07 Compliance With Laws and Agreements. Each of the Borrower and its
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except (i) to
the extent, if any, that the Borrower and
42

--------------------------------------------------------------------------------



its Material Subsidiaries may not be in such compliance in connection with the
Disclosed Matters or (ii) where the failure to do so, individually or in the
aggregate, may not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
SECTION 3.08 Investment and Holding Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so may not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, may reasonably be expected to result
in a Material Adverse Effect.
SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Material Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
SECTION 3.12 Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.
(a) The Borrower, its Subsidiaries and their respective officers and employees
and to the knowledge of the Borrower its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. The
Borrower has implemented and maintains in effect for itself and its Subsidiaries
policies and procedures to ensure compliance by the Borrower, its Subsidiaries,
and their respective officers, employees, directors, and agents with
Anti-Corruption Laws and applicable Sanctions. None of the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary any of their
respect directors, officers or employees, is a Sanctioned Person. No Loan, use
of the proceeds of any Loan or other transactions contemplated hereby will
violate Anti-Corruption Laws or applicable Sanctions.
(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the
43

--------------------------------------------------------------------------------



foreign assets control regulations of the United States Treasure Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto. The Borrower and
its Subsidiaries are in compliance in all material respects with the PATRIOT
Act.
SECTION 3.13 Regulation U. Margin stock (as defined in Regulation U of the
Board) constitutes less than 25% of the value of those assets of the Borrower
and its Subsidiaries which are subject to any limitation on sale, pledge, or
other restriction hereunder.
ARTICLE IV 
CONDITIONS
SECTION 4.01 Effective Date. This Agreement shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and the Guaranty signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement and the Guaranty) that such party has signed a
counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of The Perry Law Firm, counsel for the Borrower and the Guarantors,
substantially in the form of Exhibit B, and covering such other matters relating
to the Borrower and the Guarantors, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower and the Guarantors, this Agreement and the Guaranty or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) through (c) of Section 4.02 and in clause (g) of this Section
4.01.
(e) The Administrative Agent and each Lender shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, with
respect to the Administrative Agent, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

44

--------------------------------------------------------------------------------



(f) The Administrative Agent shall have received any Notes requested by a Lender
payable to the order of each such requesting Lender.
(g) There shall not have occurred a material adverse change (x) in the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Material Subsidiaries taken as a whole, since December 31, 2018 or (y) in the
facts and information regarding such entities as represented by such entities to
date.
(h) The Administrative Agent shall have received unaudited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal quarter
ended September 30, 2019 and audited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal years ended December 31, 2015
through December 2018.
SECTION 4.02 Each Borrowing. The obligation of each Lender to make a Loan on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Borrower set forth in this
Agreement (with the exception, in the case of a Borrowing subsequent to the
Effective Date, of the representations and warranties in Section 3.04(b) and
Section 3.06) shall be true and correct on and as of the date of such Borrowing.
(b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.
(c) At the time of such Borrowing no Event of Fraud shall have occurred.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
through (c) of this Section.
ARTICLE V 
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
45

--------------------------------------------------------------------------------



exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated, and with respect to the Chartered Bank Subsidiary, consolidating,
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes;
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, (i) the balance sheet of the Borrower as of the date of such
financial statements and the related statements of operations, stockholders’
equity and cash flows for the fiscal year or portion thereof then ended, setting
forth in each case in comparative form the corresponding figures from the
previous fiscal year, all certified by a Financial Officer as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower on a stand alone basis in accordance with GAAP consistently
applied, subject to the absence of footnotes and (in the case of such financial
statements delivered concurrently with those under clause (b) above) to year-end
audit adjustments and (ii) a certificate of a Financial Officer of the Borrower
in substantially the form of Exhibit C (x) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (y) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01,
6.05, 6.06, 6.09 and 6.10 and (z) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d) promptly after the same become publicly available, (x) copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be and (y) upon the
request of the Administrative Agent, copies of all Consolidated Reports of
Condition and Income and each other financial report filed by the Borrower or
any Subsidiary with any appropriate federal bank regulator;
(e) promptly after Moody’s or S&P shall have announced a change in the
Borrower’s credit rating or the rating of any Qualified Receivables Transaction,
written notice of such rating change;

46

--------------------------------------------------------------------------------



(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
(g) on or promptly after any time at which the Borrower or any Subsidiary
becomes subject to the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certification in form and substance acceptable to the Administrative
Agent.
Financial statements and other documents required to be delivered pursuant to
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered (i) to the extent such documents are included in
materials otherwise filed with the Securities and Exchange Commission, when such
filing is available to the Lenders on the EDGAR website or (ii) in any case, on
the date on which such documents are posted on the Borrower’s behalf on an
Internet website to which each Lender and the Administrative Agent has access
and the Borrower notifies the Administrative Agent and the Lenders of such
posting. If the Borrower provides the financial statements and other documents
required to be delivered pursuant to this Section 5.01 electronically pursuant
to the preceding sentence, the Borrower will provide printed versions of such
financial statements and other documents to any Lender upon such Lender’s
request.
SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, may reasonably be expected to
result in a Material Adverse Effect;
(c) the filing or commencement of any investigation, action, suit or proceeding
by any Governmental Authority against the Borrower or any Affiliate which is
material to its or such Affiliate’s business; provided, that neither the
Borrower nor any Affiliate thereof shall be required to provide such notice to
the extent, and so long as, such notice is prohibited by applicable laws or
regulations or by any subpoena or similar legal process;
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, may reasonably be expected to result in a
Material Adverse Effect;
(e) any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and
(f) any other development that results in, or may reasonably be expected to
result in, a Material Adverse Effect.

47

--------------------------------------------------------------------------------



Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Material Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Material Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest may not reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.
SECTION 5.07 Compliance With Laws. The Borrower will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except (i) to the
extent, if any, that the Borrower and its Material Subsidiaries may not be in
such compliance in connection with the Disclosed Matters or (ii) where the
failure to do so, individually or in the aggregate, may not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

48

--------------------------------------------------------------------------------



SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used for general
corporate purposes, including without limitation acquisitions and any payments
required to be made in connection with the Disclosed Matters. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Loan, and
the Borrower shall not use, and the Borrower shall ensure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws. The Borrower will
not, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).
SECTION 5.09 Guarantors. If the Borrower organizes a new Material Subsidiary
that is a Domestic Subsidiary (other than the Chartered Bank Subsidiary, or any
direct or indirect Subsidiary of the Chartered Bank Subsidiary), for any purpose
other than entering into a Qualified Receivables Transaction, the Borrower will,
within thirty (30) days after the date on which such Subsidiary was organized,
cause such Subsidiary to execute, by joinder, the Guaranty.
SECTION 5.10 Dividends. The Borrower will cause its Subsidiaries to pay to the
Borrower the maximum amount of dividends allowed to be payable by such
Subsidiaries in accordance with applicable organizational documents, applicable
agreements, directives or orders of any Governmental Authority, and applicable
law or regulation; provided, that the Chartered Bank Subsidiary shall not be
required to pay dividends up to the amount necessary or appropriate to fund
projected capital needs and requirements of the Chartered Bank Subsidiary
resulting from actual or projected growth of the business of the Chartered Bank
Subsidiary.
SECTION 5.11 Anti-Money Laundering Compliance. The Borrower shall, and shall
cause each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
anti-money laundering laws and regulations.
SECTION 5.12 Capitalization of Chartered Bank Subsidiary. The Borrower shall
cause the Chartered Bank Subsidiary to be “well capitalized”, as defined in any
applicable federal banking regulatory rule, at all times.
ARTICLE VI 
NEGATIVE COVENANTS



49

--------------------------------------------------------------------------------



Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01 Recourse Indebtedness. The Borrower will not, nor will it permit
any Subsidiary to, create, incur or suffer to exist any (i) Recourse
Indebtedness or (ii) obligations in connection with repurchase agreements,
except:
(a) the Loans;
(b) Indebtedness in connection with real estate term loans existing on the
Effective Date and described in Schedule 6.01 and any renewal or extension of
such Indebtedness that does not increase the principal amount thereof;
(c) (i) other Recourse Indebtedness and (ii) obligations in connection with
repurchase agreements (exclusive of the Loans, Recourse Indebtedness and
repurchase agreement obligations permitted elsewhere in this Section 6.01), in
each case, which are not secured by Liens granted by the Borrower or one or more
of its Subsidiaries; provided that the aggregate principal or face amount of all
such other Recourse Indebtedness and obligations in connection with repurchase
agreements described in this clause (c) does not exceed $250,000,000 at any time
outstanding;
(d) (i) other Recourse Indebtedness and (ii) obligations in connection with
repurchase agreements (exclusive of the Loans, Recourse Indebtedness and
repurchase agreement obligations permitted elsewhere in this Section 6.01), in
each case, which are secured by Liens granted by the Borrower, one or more of
its Subsidiaries or any combination thereof; provided that the aggregate
principal or face amount of all such other Recourse Indebtedness and obligations
in connection with repurchase agreements described in this clause (d) does not
exceed 5% of the Borrower’s Consolidated Net Worth at any time outstanding;
(e) Deposit liabilities owed by the Chartered Bank Subsidiary, together with
Indebtedness incurred by the Chartered Bank Subsidiary with respect to
collateralized or uncollateralized repurchase agreements, discount window
borrowings from the Federal Reserve Bank, Federal funds lines of credit with
correspondent financial institutions, Federal funds borrowings, loan
participation agreements, and Swap Agreements; and
(f) Guarantees of Project Finance Subsidiary Indebtedness by the holder of the
Equity Interests in the applicable Project Finance Subsidiary who has incurred
such Project Finance Subsidiary Indebtedness.
SECTION 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a) Permitted Encumbrances;

50

--------------------------------------------------------------------------------



(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
(d) Liens (x) on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such acquisition, construction or improvement
and (ii) such security interests shall not apply to any other property or assets
of the Borrower or any Subsidiary, (y) to the extent not otherwise captured in
the immediately preceding clause (x), granted by a Project Finance Subsidiary in
any of its assets to secure Project Finance Subsidiary Indebtedness, and (z)
granted by the Borrower or any Subsidiary in the Equity Interests in a Project
Finance Subsidiary to secure its Guarantee of such Project Finance Subsidiary’s
Project Finance Subsidiary Indebtedness to the extent such Guarantee is not
otherwise prohibited hereunder; provided, that no such Lien described in the
preceding clauses (y) or (z) shall apply to any assets of the Borrower or any
Subsidiary (including any Project Finance Subsidiary) other than, as applicable,
the assets of or Equity Interests in the applicable Project Finance Subsidiary
that has incurred the applicable Project Finance Subsidiary Indebtedness;
(e) Liens granted by the Borrower or one or more of its Subsidiaries to secure
the Indebtedness described in Section 6.01(d) in an aggregate principal or face
amount not at any time exceeding 5% of the Borrower’s Consolidated Net Worth;
provided that no such Lien shall apply to any property of the Borrower or any
Subsidiary other than the specific assets being financed; and
(f) Liens granted by the Chartered Bank Subsidiary or one or more of its
Subsidiaries to secure the Indebtedness described in Section 6.01(e) hereof.
SECTION 6.03 Fundamental Changes. (a) The Borrower will not, nor will it permit
any Material Subsidiary to, merge or consolidate with or into any other Person,
or permit any other Person to, merge into or consolidate with it, or liquidate
or dissolve, except that, subject to clause (c) below, a Subsidiary (other than
the Chartered Bank Subsidiary) may merge into the Borrower or a Wholly-Owned
Subsidiary, and a Subsidiary other than a Material Subsidiary or the Chartered
Bank Subsidiary may be liquidated or dissolved.

51

--------------------------------------------------------------------------------



(a) The Borrower will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than the Borrower’s Line
of Business, except to the extent permitted pursuant to clause (c) of the
definition of “Permitted Acquisition”.
(b) Except as permitted under Sections 6.06(e)(y) and 6.06(k), the Borrower will
not, and will not permit any of its Subsidiaries to, merge with or sell,
transfer or otherwise convey its, or their, assets, property or business
activities to the Chartered Bank Subsidiary at any time.
SECTION 6.04 Sale of Assets. The Borrower will not, nor will it permit any
Material Subsidiary to, lease, sell or otherwise dispose of its Property to any
other Person, except:
(a) sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business;
(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;
(c) leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the Property of the Borrower and its Subsidiaries;
(d) sales of assets in connection with a Qualified Receivables Transaction;
(e) sales or transfers of loans, loan servicing rights and other assets, or
beneficial, participation or other interests therein, made or acquired by the
Chartered Bank Subsidiary in the ordinary course of business; and
(f) sales, leases or other dispositions of its Property, approved by the
Required Lenders.
SECTION 6.05 Minimum Consolidated Net Worth. Consolidated Net Worth, calculated
at the end of each fiscal quarter of the Borrower, shall be no less than the sum
of (i) $1,850,000,000 plus (ii) an amount equal to 50% of Consolidated Net
Income for such fiscal quarter then ended, in each case, to the extent such
Consolidated Net Income is positive (but with no deduction on account of
negative Consolidated Net Income for any such fiscal period) plus (iii) 100% of
the amount of any increase in Consolidated Net Worth attributable to the
issuance of capital stock of the Borrower during such fiscal quarter then ended.
SECTION 6.06 Investments. The Borrower will not, nor will it permit any Material
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries other
than ordinary course downstream contributions to non-Project Finance
Subsidiaries not otherwise expressly prohibited
52

--------------------------------------------------------------------------------



hereunder), or commitments therefor, or to create any Subsidiary or to become or
remain a partner in any partnership or joint venture, except:
(a) Cash Equivalent Investments;
(b) existing Investments in Subsidiaries and other Investments in existence on
the Effective Date and described in Schedule 6.06;
(c) Investments constituting Permitted Acquisitions;
(d) travel advances to management personnel and employees in the ordinary course
of business;
(e) Investments comprised of (x) capital contributions (whether in the form of
cash, a note, or other assets and including, without limitation, in exchange for
equity interests) or otherwise resulting from transfers of assets permitted by
Section 6.04, in each case, to a Subsidiary that is a special-purpose entity or
another special-purpose entity in which the Borrower or a Subsidiary holds an
interest, in each case, created solely to engage in a Qualified Receivables
Transaction and (y) a one-time, initial capital contribution (which capital
contribution may be in the form of cash or securities) in connection with the
Chartered Bank Subsidiary Formation (for the avoidance of doubt, the foregoing
sub-clause (y) may not be used for ongoing capital contribution obligations) and
(z) the Chartered Bank Liquidity Investment; provided, that (1) investments
under the preceding clause (z) shall not exceed $15,000,000 in the aggregate,
and (2) investments under the preceding clauses (y) and (z) combined shall not
exceed $150,000,000 in the aggregate;
(f) Investments in asset-backed securities or municipal securities
collateralized by FFELP Loans or Non-FFELP Student Loans;
(g) Investments in student loans or student loan pools or, in each case,
beneficial, participation or other interests therein;
(h) Investments in consumer loan pools or beneficial, participation or other
interests therein; provided that the average FICO score of the consumer loans
comprising any pool upon origination or acquisition thereof shall be greater
than or equal to 650;
(i) Loans and other Investments made by the Chartered Bank Subsidiary which are
not otherwise prohibited by applicable law, regulation, or directive of
Governmental Authority;
(j) residual interests in securitized Non-FFELP Loans or FFELP Loans, or, in
each case, securities collateralized thereby; and
(k) other Investments, provided that the aggregate amount of such other
Investments (including, for the avoidance of doubt, initial, ongoing and future
Investments in any Project Finance Subsidiary) does not exceed 40% of the
Borrower’s Consolidated Net Worth at any time outstanding.

53

--------------------------------------------------------------------------------



SECTION 6.07 Acquisitions. The Borrower will not, nor will it permit any
Subsidiary, to make any Acquisition other than a Permitted Acquisition and the
Chartered Bank Subsidiary Formation.
SECTION 6.08 Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, make any Restricted Payment, except that any Subsidiary may
declare and pay dividends or make distributions to the Borrower or to any
Subsidiary, and the Borrower may declare and pay dividends on its capital stock
provided that immediately prior to the payment of any such dividend, no Default
or Event of Default shall exist before or after giving effect to such dividends
or be created as a result thereof and immediately following payment of such
dividend, the Borrower will have unencumbered cash plus unencumbered Cash
Equivalent Investments plus unused availability under this Agreement in an
aggregate amount not less than $25,000,000.
SECTION 6.09 Recourse Leverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Recourse
Indebtedness (excluding deposit liabilities owed by the Chartered Bank
Subsidiary) to (ii) Adjusted EBITDA for the then most-recently ended four
(4) fiscal quarters to be greater than 2.5 to 1.0.
SECTION 6.10 Non-FFELP Loans. The Borrower will not permit, at any time, the sum
of (i) the aggregate amount of Non-FFELP Loans owned by the Borrower and its
Consolidated Subsidiaries (other than Non-FFELP Loans owned by the Chartered
Bank Subsidiary in reliance upon Section 6.06(i) but including, for the
avoidance of doubt, any Non-FFELP Loans owned by any Subsidiary party to a
Warehouse Receivables Transaction) plus (ii) the aggregate amount of the
Borrower’s initial Equity Interests in each Subsidiary and each other
special-purpose entity, in each case, created solely to engage in Qualified
Receivables Transactions with respect to Non-FFELP Loans (excluding, for the
avoidance of doubt, (x) the initial Equity Interests in each such Subsidiary
party to a Warehouse Receivables Transaction for which Non-FFELP Loans have been
included in clause (i) above, and (ii) the aggregate amount of Non-FFELP Loans
owned by a Subsidiary or other special-purpose entity the initial Equity
Interests of which are included in this clause (ii)), to exceed $850,000,000.
ARTICLE VII 
EVENTS OF DEFAULT AND EVENTS OF FRAUD


SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

54

--------------------------------------------------------------------------------



(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect when made or deemed made, unless the
incorrectness of such representation or warranty is not reasonably expected to
result in a Material Adverse Effect;
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03 (with respect to the Borrower’s
existence) or in Article 6; provided that in the case of Section 6.01 or 6.05,
such failure shall continue unremedied for a period of 30 days after an
executive officer of the Borrower first becomes aware of such failure;
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) is continuing (after any
applicable grace period or cure period has expired) so as to enable or permit
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that (x) this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness and (y) a Swap
Agreement shall be considered to become due prior to its schedule maturity only
if it becomes so due upon termination resulting from the Borrower’s or a
Subsidiary’s default thereunder;
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or
55

--------------------------------------------------------------------------------



foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action to authorize, or indicating its consent to, approval of, or
acquiescence in any of the foregoing;
(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed on
appeal or is not otherwise being appropriately contested in good faith, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, may
reasonably be expected to result in a Material Adverse Effect;
(m) the Borrower or any Subsidiary shall become ineligible to service loans;
(n) a Change in Control shall occur; or
(o) the Chartered Bank Subsidiary shall lose its state or federally issued
charter;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

56

--------------------------------------------------------------------------------



SECTION 7.02 Events of Fraud. Upon the occurrence of an Event of Fraud, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, on the earlier of (x) the
Maturity Date and (y) 120 days after the occurrence of such Event of Fraud.
ARTICLE VIII 
THE ADMINISTRATIVE AGENT


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any
57

--------------------------------------------------------------------------------



condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it
58

--------------------------------------------------------------------------------



shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.
Neither the Syndication Agent nor either of the Co-Documentation Agents shall
have any duties, responsibilities or liabilities in such capacities.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true: (i) such
Lender is not an entity deemed to hold “plan assets” within the meaning of 29
C.F.R. § 2510.3-101, as modified by Section 3(42) of ERISA, of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code) which is
subject to Section 4975 of the Code in connection with the Loans or the
Commitments, (ii) the transaction exemption set forth in one or more prohibited
transaction exemptions issued by the Department of Labor (each, a “PTE”), such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that: (i) none of
the Administrative Agent, the Arranger or any of their
59

--------------------------------------------------------------------------------



respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 C.F.R. § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 C.F.R. §
2510.3-21(c)(1)(i)(A)-(E),(iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and (v) no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
The Administrative Agent and the Arranger hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
ARTICLE IX 
MISCELLANEOUS


SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

60

--------------------------------------------------------------------------------



(i) if to the Borrower, to it at 121 South 13th Street, Suite 201, Lincoln, NE
68508, Attention of James D. Kruger, Telephone No. (402) 458-2304/Telecopy
No. (402) 458-2294;
(ii) if to the Administrative Agent, to U.S. Bank National Association, 800
Nicollet Mall, BC-MN-H03L, Minneapolis, MN 55402, Attention: Teresa Mager,
Telephone No.: (612) 303-3683/Telecopy No.: (612) 303-3851;
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process pursuant to Section 9.09 or otherwise under applicable law, or to
notices pursuant to Article 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the
61

--------------------------------------------------------------------------------



principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.15(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(a) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
Indemnitee’s bad faith breach of its express contractual obligations under this
Agreement or (y) the gross negligence or willful misconduct of such Indemnitee.

62

--------------------------------------------------------------------------------



(b) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(c) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, incidental, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
(d) All amounts due under this Section shall be payable promptly after written
demand therefor.
SECTION 9.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(a) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Borrower, (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and

63

--------------------------------------------------------------------------------



(C) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be party hereto as a Lender with
respect to the interest assigned and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement in addition to any rights and obligations theretofore held
by it as a Lender hereunder (if any), and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.12, 2.13,
64

--------------------------------------------------------------------------------



2.14 and 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that fails to comply with this Section 9.04 shall be null
and void.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(b) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (b)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.
(i) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect
65

--------------------------------------------------------------------------------



to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.14 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.
(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.13, 2.14 and 9.03 and Article 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.
SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and
66

--------------------------------------------------------------------------------



enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower (but
excluding, for the avoidance of doubt, deposits held by the Borrower on behalf
of third parties to the extent such deposits are properly titled in such
respect) against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the internal
laws (without regard to the conflict of laws provisions) of the State of New
York, but giving effect to federal laws applicable to national banks.
(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

67

--------------------------------------------------------------------------------



SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. The provisions of this
Section 9.12 are without prejudice to any other confidentiality undertakings the
Administrative Agent or any Lender may enter into with the Borrower as to any
particular information.

68

--------------------------------------------------------------------------------



SECTION 9.13 USA Patriot Act. The Borrower shall, and shall cause each
Subsidiary to, provide such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the PATRIOT
Act.
SECTION 9.14 Amendment and Restatement. The Borrower, the Lenders and the
Administrative Agent agree that upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Section 4.01,
the terms and conditions of the Existing Credit Agreement shall be and hereby
are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. This Agreement is not intended to and shall not
constitute a novation of the Existing Credit Agreement or the indebtedness
created thereunder.
SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 9.16 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
obligations under Swap Agreements or any other agreement or instrument that is a
QFC (such support,
69

--------------------------------------------------------------------------------



“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.




70

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.
NELNET, INC.
/s/ JAMES D. KRUGER
              By: James D. Kruger
              Title: CFO


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, individually and as Administrative Agent and
Swing Line Lender


/s/ DANIEL S. BLACK
By: Daniel S. Black
Title: Relationship Manager


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


/s/ BILL WEBER Name: Bill Weber
Title: Vice President t


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender


/s/ TIM STEPHENS
Name: Tim Stephens
Title: Authorized Signatory t


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender

/s/ ERIK ANDERSEN
Name: Erik Andersen
Title: Vice President t


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



FIRST NATIONAL BANK OF OMAHA, as a Lender

/s/ JOSH TRESEMER
Name: Josh Tresemer W  Title: Vice President


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



BANK OF MONTREAL, as a Lender


/s/ KAREN LOUIE
Name: Karen Louie
Title: Director t


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



MUTUAL OF OMAHA, as a Lender


/s/ CRAIG S. LEFLER
Name: Craig S. Lefler
Title: Senior Vice President t


Signature Page to
Nelnet, Inc.
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



COMMITMENT SCHEDULE
Lender
Commitment
U.S. Bank National Association
$125,000,000  
Wells Fargo Bank, National Association
$125,000,000  
Royal Bank of Canada
$75,000,000  
Citibank, N.A.
$50,000,000  
First National Bank of Omaha
$30,000,000  
Bank of Montreal
$25,000,000  
Mutual of Omaha
$25,000,000  
TOTAL
$455,000,000  










--------------------------------------------------------------------------------



PRICING SCHEDULE
Each of “FEE RATE”, “EURODOLLAR MARGIN” and “ABR MARGIN” means, for any date,
the rate set forth below in the row opposite such term and in the column
corresponding to the “Status” on such date:
STATUS
LEVEL I
LEVEL II
LEVEL III
LEVEL IV
LEVEL V
Fee Rate
0.15%  0.20%  0.25%  
0.30%.
0.35%  
EuroDollar Margin
1.00%  1.25%  1.50%  1.75%  2.00%  
ABR Margin
0.00%  0.25%  0.50%  0.75%  1.00%  



For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:
“LEVEL I STATUS” exists at any date if, at such date, the Borrower’s credit
rating is BBB+ or higher by S&P or Baa1 or higher by Moody’s.
“LEVEL II STATUS” exists at any date if, at such date, (i) the Borrower’s credit
rating is BBB or higher by S&P or Baa2 or higher by Moody’s and (ii)  Level I
Status does not exist.
“LEVEL III STATUS” exists at any date if, at such date, (i) the Borrower’s
credit rating is BBB- or higher by S&P or Baa3 or higher by Moody’s and
(ii) neither Level I Status nor Level II Status exists.
“LEVEL IV STATUS” exists at any date if, at such date, (i) to Borrower’s credit
rating is BB+ or higher by S&P or Ba1or higher by Moody’s and (ii) none of Level
I Status, Level II Status and Level III Status exists.
“LEVEL V STATUS” exists at any date if, at such date, no other Status exists.
“STATUS” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, or Level V Status exists at any date.
The Eurodollar Margin, the ABR Margin and the Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as of the
last Business Day of the immediately preceding month. As of the Effective Date,
Level III Status shall apply. Thereafter, adjustments, if any, to the Eurodollar
Margin, the ABR Margin or the Fee Rate shall be effective from and after the
first day of the first fiscal month immediately following such date until the
first day of the first fiscal month immediately following the next such date.

80



--------------------------------------------------------------------------------



The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. In the case of
split ratings from S&P’s and Moody’s, the rating to be used to determine which
Status applies is the higher of the two; provided that if the split is more than
one notch, a rating one notch below the higher rating of the two shall be used.









--------------------------------------------------------------------------------



Schedule 1.01A
EXCLUDED CAPITAL LEASE OBLIGATIONS
None






--------------------------------------------------------------------------------



Schedule 1.01B
GUARANTORS
National Education Loan Network, Inc.
Nelnet Business Solutions, Inc.
Nelnet Diversified Solutions, LLC
Allo Communications LLC
Great Lakes Educational Loan Services, Inc.











--------------------------------------------------------------------------------



Schedule 3.06
DISCLOSED MATTERS
Any liabilities or matters described in the Borrower’s Form 10K and/or Form 10Q
with the United States Securities and Exchange Commission for the period ended
December 31, 2018 and September 30, 2019, respectively, and any findings,
orders, judgments or settlements resulting therefrom or related thereto.









--------------------------------------------------------------------------------



Schedule 6.01
EXISTING INDEBTEDNESS





Nelnet, Inc.Recourse IndebtednessAs of October 31, 2019Borrower or Subsidiary
Guarantees debt of Project Finance Subsidiary:EntityActual Recourse DebtReal
Estate401 Building, LLC2,682,000TDP Phase Three, LLC2,925,750Lumberworks Lofts,
LLC6,575,500EADO, LLC166,8007200 Worldcom, LLC808,000Telegraph Lofts East,
LLC644,4004600 Innovation Drive, LLC2,097,600Telegraph Flats, LLC6,646,500








--------------------------------------------------------------------------------



Schedule 6.02
EXISTING LIENS

Nelnet, Inc.
Existing Liens
As of October 31, 2019Borrower or Subsidiary Guarantees debt of Project Finance
Subsidiary:EntityLien DescriptionReal Estate401 Building, LLCDeed of Trust,
Security Agreement, and Fixture Filing as security for Promissory Note Dated
February 6, 2018TDP Phase Three, LLCConstruction Security Agreement Deed of
Trust, Security Agreement, and Fixture Financial Statement as security for
Promissory Notes Dated December 30, 2015Lumberworks Lofts, LLCDeed of Trust
security for Promissory Notes Dated April 16, 2018EADO, LLC(1) Deed of Trust,
Assignment of Rents and various other security documents related to properties
located at: 230 S. Antelope, Lincoln, NE 68510; 244 S. Antelope, Lincoln, NE
68510, 254 S. Antelope, Lincoln, NE 68510; 1811 N. St, Lincoln, NE 68508, 1822
N. St, 68508, 1975 M St, Lincoln, NE 68510; 2043 O St., Lincoln, NE 68510, 2320
O St., Lincoln, NE 68508 for Promissory Notes dated February 28 ,2018; (2) Deed
of Trust and Assignment of Rents relating to property located at: 238 S.
Antelope, Lincoln, NE 68510 for Promissory Note dated September 26, 2019; (3)
Construction Deed of Trust, Assignment of Rents and Leases and various other
security documents related to property located at 1935 O St., Lincoln, NE 68510
for Promissory Note dated August 15, 2019; (4) Deed of Trust, Assignment of
Rents and Security Agreement for property located at: 2001 N Street, Lincoln, NE
68510 for Promissory Note dated October 23, 2019.7200 Worldcom, LLCDeed of Trust
and Assignment of Rents for Promissory Note dated June 5, 2017Telegraph Lofts
East, LLCConstruction Deed of Trust, Fixture Filing, Assignment of Leases and
Rent for Promissory Note dated June 12, 20194600 Innovation Drive, LLCDeed of
Trust for Promissory Note dated October 11, 2018Telegraph Flats, LLCDeed of
Trust, Assignment of Rents and Security Agreement for property located at: 2001
N Street, Lincoln, NE 68510 for Promissory Note dated October 23, 2019










--------------------------------------------------------------------------------



Schedule 6.06
EXISTING INVESTMENTS


Attached.














--------------------------------------------------------------------------------



sch606tab11.jpg [sch606tab11.jpg]




--------------------------------------------------------------------------------



sch606tab21.jpg [sch606tab21.jpg]




--------------------------------------------------------------------------------



sch606tab31.jpg [sch606tab31.jpg]




--------------------------------------------------------------------------------



sch606tab41.jpg [sch606tab41.jpg]





--------------------------------------------------------------------------------



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor: ______________________________
2. Assignee: ______________________________ [and is an
Affiliate/Approved Fund of
[IDENTIFY LENDER](1)]
3. Borrower(s): Nelnet, Inc. (“NELNET”)
–––––––––––
(1) Select as applicable.


A-1

--------------------------------------------------------------------------------



4. Administrative Agent: U.S. Bank National Association as the

administrative agent under the Credit Agreement
5. Credit Agreement: The Second Amended and Restated Credit Agreement dated as
of December 16, 2019 among Nelnet, the Lenders parties thereto, U.S. Bank
National Association, as Administrative Agent as amended and in effect from time
to time
6. Assigned Interest:

Facility
Assigned(2)Aggregate Amount of
Commitment/Loans for
all LendersAmount of Commitment/Loans AssignedPercentage Assigned
of Commitment/
Loans(3)$$%$$%$$%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
____________
(2) Fill in the appropriate terminology for the Types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.,
“Eurodollar” or “ABR”)
(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


A-2

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:  

        Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:  

        Title:
Consented to and Accepted:
U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent and as Swing Line Lender
By:  

        Title:




A-3

--------------------------------------------------------------------------------



ANNEX 1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 16, 2019 among
NELNET, INC., the LENDERS party thereto, U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent,
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

A-4

--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






A-5

--------------------------------------------------------------------------------



EXHIBIT B
OPINION OF COUNSEL FOR THE BORROWER
December 16, 2019
To the Lenders and the Administrative
Agent Referred to Below
c/o U.S. Bank National Association, as
Administrative Agent
Ladies and Gentlemen:
We have acted as counsel for Nelnet, Inc., a Nebraska corporation (the
“Borrower”), in connection with the Second Amended and Restated Credit Agreement
dated as of December 16, 2019 (the “Credit Agreement”), among the Borrower, the
banks and other financial institutions identified therein as Lenders, and
U.S. Bank National Association, as Administrative Agent. Terms defined in the
Credit Agreement are used herein with the same meanings.
We have examined originals or copies, certified or otherwise identified to
my/our satisfaction, of such documents, corporate records, certificates of
public officials and other instruments and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion. In our examination, we have assumed the genuineness of
the signatures of Persons signing the Credit Agreement, the authority of such
Persons signing on behalf of the parties thereto (other than the Borrower) and
the due authorization, execution and delivery of all documents by the parties
thereto (other than the Borrower).
Upon the basis of the foregoing, we are of the opinion that:
1. The Borrower (a) is a corporation duly organized, validly existing and in
good standing under the laws of Nebraska, (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
2. The Transactions are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
The Credit Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
3. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or
B-1

--------------------------------------------------------------------------------



made and are in full force and effect, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.
4. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to our knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (other than the Disclosed Matters) or (b) that
involve the Credit Agreement or the Transactions.
5. Neither the Borrower nor any of its Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
We are members of the bar of the State of Nebraska and the foregoing opinion is
limited to the laws of the State of Nebraska and the Federal laws of the United
States of America. We note that the Credit Agreement is governed by the laws of
the State of New York and, for purposes of the opinion expressed in paragraphs 2
and 3 above, we have assumed that the laws of the State of New York do not
differ from the laws of Nebraska in any manner that would render such opinion
incorrect. This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without our prior
written consent.
Very truly yours,






B-2

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
U.S. Bank National Association,
as Administrative Agent
Attention: ________________
Re: Compliance Certificate
Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement dated as
of December 16, 2019 among Nelnet, Inc., (the “Borrower”) and the Lenders and
Agents from time to time parties thereto (such agreement, as amended and in
effect from time to time, the “Agreement”); capitalized terms used herein
without definition shall have the meanings assigned those terms in the
Agreement.
This Certificate is furnished to the Administrative Agent for the benefit of the
Lenders pursuant to Section 5.01 of the Agreement.
The undersigned, ______________________, hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows:
1. Authority. I am the duly elected, qualified and acting __________ of the
Borrower.
2. Fiscal Period. This certificate is for the fiscal period ended ___________
__, 20__ (the “Certification Date”). 
3. Financial Statements.
The accompanying consolidated statements of operations, stockholders’ equity and
cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal
quarter ended on the Certification Date [and for the then elapsed portion of the
fiscal year] and the related consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the Certification Date, together in each case
with the corresponding figures in comparative form for the previous fiscal year,
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to year-end audit
adjustments and the absence of footnotes.
4. No Default. To my knowledge, no Default has occurred or is continuing as of
the date of this certificate.

C-1

--------------------------------------------------------------------------------



5. Minimum Consolidated Net Worth (Section 6.05).
(a) Consolidated Net Worth at Certification Date $__________
(b) Calculation of Compliance Level
(i) Compliance level at preceding Certification Date
(from prior Compliance Certificate $__________
(ii) Increase in Consolidated Net Worth attributable
to the issuance of capital stock of the Borrower since
the preceding Certification Date $__________
[(iii) 50% of Consolidated Net Income for the four
fiscal quarter period ended at the Certification Date] [$__________]
Compliance Level at Certification Date ((i) plus (ii)
[plus (iii)]) $__________
[(c) Calculation of Consolidated Net Income
Consolidated net income (from income statement) $__________
[plus] [minus] Derivatives market value adjustment
        $__________
Consolidated Net Income [$__________]
6. Other Investments (Section 6.06(k))
(a) Consolidated Net Worth at Certification Date $___________
(b) 40% of Consolidated Net Worth at Certification Date $___________
(c) Investments made in reliance on Section 6.06(k)
at Certification Date $___________
(d) Line c must be Less Than or Equal to Line b
7. Maximum Recourse Leverage Ratio (Section 6.09).
(a) Calculation of Recourse Indebtedness
(I) All Indebtedness (excluding any Project Finance
Subsidiary Indebtedness and deposit liabilities owed
by the Chartered Bank Subsidiary) $__________
(II) Deductions from all Indebtedness

C-2

--------------------------------------------------------------------------------



(i) Indebtedness contractually nonrecourse $__________
(ii) Junior Subordinated Hybrid Securities $__________
(iii) Receivables Transaction Attributed
Indebtedness $__________
(iv) Total deductions $__________
(III) Recourse Indebtedness (I minus II(iv)) $__________
(b) Calculation of Adjusted EBITDA
(I) Consolidated Net Income $__________
(II) Additions to the extent deducted in determining
Consolidated Net Income:
(i) Corporate Debt Interest $__________
(ii) Expenses for taxes paid in cash
or accrued $__________
(iii) Depreciation and amortization $__________
(iv) Extraordinary non-cash expenses, charges
and losses incurred other than in the
ordinary course of business $__________
(v) Non-cash expenses related to stock
based compensation $__________
(vi) Unrealized derivatives market value
adjustment (if negative) $__________
(vii) Unrealized foreign currency translation
adjustment (if negative) $__________
(viii) Total additions $__________
(III) Deductions from Consolidated Net Income
to the extent included therein: $__________
(i) Variable-rate floor income $__________
(ii) Extraordinary income or gains $__________
(iii) Income tax credit and

C-3

--------------------------------------------------------------------------------



refunds (not netted) $__________
(iv) Unrealized derivatives market
value adjustment (if positive) $__________
(v) Unrealized foreign currency translation
adjustment (if positive) $__________
(vi) Total deductions $__________
(IV) Adjusted EBITDA (I plus II(viii) minus III(vi)) $__________
(c) Calculation of Ratio
8. Non-FFELP Loans (Section 6.10)
(i)  Aggregate amount of Non-FFELP Loans owned by the Borrower and its
Consolidated Subsidiaries (other than Non-FFELP Loans owned by the Chartered
Bank Subsidiary in reliance upon Section 6.06(i) but including, for the
avoidance of doubt, any Non-FFELP Loans owned by any Subsidiary party to a
Warehouse Receivables Transaction) plus (ii) the aggregate amount of the
Borrower’s initial Equity Interests in each Subsidiary and each other
special-purpose entity, in each case, created solely to engage in Qualified
Receivables Transactions with respect to Non-FFELP Loans (excluding, for the
avoidance of doubt, (x) the initial Equity Interests in each such Subsidiary
party to a Warehouse Receivables Transaction for which Non-FFELP Loans have been
included in clause (i) above, and (ii) the aggregate amount of Non-FFELP Loans
owned by a Subsidiary or other special-purpose entity the initial Equity
Interests of which are included in this clause (ii)) as of the Certification
Date
        $__________






C-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below.
_________________________

Name:

Title:
Dated: ___________________, 20__






C-5

--------------------------------------------------------------------------------



EXHIBIT D
NOTE
December 16, 2019
Nelnet, Inc., a Nebraska corporation (the “Borrower”), promises to pay to the
order of _____________________________ (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article II of the Agreement (as hereinafter defined), in immediately available
funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Maturity Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of
December 16, 2019 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED
STATES APPLICABLE TO NATIONAL BANKS.
NELNET, INC.
By:  
Print Name:  
Title:  


D-1

--------------------------------------------------------------------------------



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF NELNET, INC.
DATED DECEMBER 16, 2019

DatePrincipal
Amount of
LoanMaturity
of Interest
PeriodPrincipal
Amount
PaidUnpaid
Balance









D-2

--------------------------------------------------------------------------------



EXHIBIT E
LIST OF CLOSING DOCUMENTS
NELNET, INC.
CREDIT FACILITY
December 16, 2019
LIST OF CLOSING DOCUMENTS
I. EFFECTIVE DATE CLOSING DOCUMENTS
A. LOAN DOCUMENTS
1. Second Amended and Restated Credit Agreement, dated as of December 16, 2019,
among Nelnet, Inc. (the “Borrower”), the Lenders party thereto and U.S. Bank
National Association, as administrative agent (in such capacity, the
“Administrative Agent”), evidencing a revolving facility in an initial principal
amount of up to $455,000,000.
SCHEDULES
Commitment Schedule
Pricing Schedule
Schedule 1.01A Excluded Capital Lease Obligations
Schedule 1.01B Guarantors
Schedule 3.06 Disclosed Matters
Schedule 6.01 Existing Indebtedness
Schedule 6.02 Existing Liens
Schedule 6.06 Existing Investments




E-1

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A Form of Assignment and Assumption Agreement
Exhibit B Form of Opinion of Counsel for Borrower
Exhibit C Form of Compliance Certificate
Exhibit D Form of Note
Exhibit E List of Closing Documents
2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to the Credit Agreement.
3. Second Amended and Restated Guaranty executed by the Guarantors in favor of
the Administrative Agent.
B. CORPORATE DOCUMENTS
4. Certificate of the Secretary or an Assistant Secretary of the Borrower and
each Guarantor certifying (i) that there have been no changes in the charter
document of the Borrower or such Guarantor, as applicable, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-laws or other organizational document, as
attached thereto, of the Borrower or such Guarantor, as applicable, as in effect
on the date of such certification, (iii) resolutions of the Board of Directors
or other governing body of the Borrower or such Guarantor, as applicable,
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for the Borrower or such Guarantor, as applicable,
from the Secretary of State of the jurisdiction of its organization and (v) the
names and true signatures of the incumbent officers of the Borrower or such
Guarantor, as applicable, authorized to sign the Loan Documents to which it is a
party, and (in the case of the Borrower) authorized to request an Advance under
the Credit Agreement.
C. OPINIONS
5. Opinion of the Perry Law Firm, counsel for the Borrower.
6. Opinion of the Perry Law Firm, counsel for the Guarantors.


D. CLOSING CERTIFICATES AND MISCELLANEOUS
7. Certificate of the chief financial officer of the Borrower certifying the
following: on the Effective Date (1) no Default or Event of Default has occurred
and is continuing, (2) the representations and warranties contained in
Article III are true and correct in all material respects as of such date, (3)
no Event of Fraud has occurred and is continuing, and (4) no material adverse
change has occurred (x) in the business,
E-2

--------------------------------------------------------------------------------



Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), or results of operations of the Borrower and its
Material Subsidiaries taken as a whole, since December 31, 2018 or (y) in the
facts and information regarding such entities as represented by such entities to
date.
D-3